Citation Nr: 1612438	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2008 rating decision of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in July 2014.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus, the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is requesting service connection for a bilateral knee disability, which he claims is due to marching with full gear on and jumping on and off trucks and 155 mm Howitzers.  The Veteran's claim was remanded in July 2014 to obtain Social Security Administration (SSA) disability records, medical records from St. Joseph hospital, updated VA treatment records, and a new VA examination. 

The Veteran's SSA records were obtained and associated with his claims file in April 2015.  The Veteran's most recent VA treatment records were obtained and associated with the claims file in April and May 2015.  However, the Veteran's records from St. Joseph Hospital have not been associated with the claims file, and the Veteran's most recent VA examination is not adequate, thus, the claim must be remanded again.  Stegall, supra.  

The July 2014 Board remand instructed the AOJ to obtain records from St. Joseph Hospital in Tawas, Michigan, pertaining to the Veteran's 2000 left knee surgery.  The remand stated that all requests for records and responses must be associated with the claims file.  The Veteran's May 2015 VA examination for his bilateral knee condition stated "release of information, signed by the [V]eteran today, was sent to St. Joseph Hospital Tawas, MI for Operation Report regarding left knee arthroscopy performed about 2000.  This returned no new records."  However, the signed release of information or response from St. Joseph Hospital has not been associated with the claims file.  It is unclear whether any action was taken to request those records.  Thus, the remand was not complied with and the claim must be remanded again.  Stegall, supra.  

Additionally, the July 2014 Board remand required a new VA examination for the Veteran's bilateral knee disability.  The VA examiner was to provide a nexus opinion, specifically addressing the Veteran's contention's that his bilateral knee disability was caused by marching with full gear on and jumping on and off trucks and 155 mm Howitzers.  The Veteran was afforded a new VA examination in May 2015.  The VA examiner noted a diagnosis of bilateral degenerative arthritis, in the left knee in 2014 and the right knee in 2015.  The Veteran reported in-service knee pain, but indicated that he did not report it as he thought it would cease.  The May 2015 examiner concluded that the Veteran's bilateral knee disability was less likely than not incurred in or caused by his active service.  The examiner explained that the Veteran's service treatment records (STRs) did not contain any complaints of knee pain and in a 2007 VA treatment note the Veteran reported a three year history of knee pain.  The examiner noted the Veteran received a diagnosis of primary osteoarthritis in 2014.  The examiner concluded that based on the Veteran's claims file and the fact that the pathology seen in a knee with primary osteoarthritis is different than the pathology seen with that of a knee with secondary arthritis, that the Veteran's bilateral knee disability is less likely than not related to his active duty service.   

The Board finds the May 2015 VA examination inadequate as it failed to comply with the July 2014 Board remand and did not provide an adequate rationale.  The remand directed the examiner to consider the Veteran's reported in-service history.  The examiner only mentioned that the Veteran's STRs were negative for complaints of knee pain; the examiner did not specifically address the Veteran's statements.  The basis of the negative opinion appears to be a lack of evidence of treatment during service.  The Veteran reported symptoms during service and indicated why he may not have sought treatment at that time.  Moreover, the VA examiner did not provide any explanation or rationale for the conclusion that the pathology seen in a knee with primary osteoarthritis is different than the pathology seen with that of a knee with secondary arthritis.  The examiner did not explain why this fact leads to the conclusion that the Veteran's bilateral knee disability is less likely than not related to his active service.  Therefore, as the May 2015 VA examination did not substantially comply with the July 2014 Board remand or provide an adequate rationale an addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to associate with the claims file all requests for records and responses from St. Joseph Hospital in Tawas, Michigan, pertaining to the Veteran's 2000 left knee surgery.  

2.  After the development above has been completed, the AOJ must contact the May 2015 VA examiner who examined the Veteran in connection with his claim for service-connection for a bilateral knee disability and request an addendum opinion.  The claims file should be made available to and reviewed by the examiner.  Based on the review of the record the examiner is to state whether the Veteran's bilateral knee disability is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active duty service.  The examiner must specifically address the Veteran's contention that his bilateral knee disability is the result of marching with full gear on and jumping on and off trucks and 155 mm Howitzers.  

The clinician is requested to provide a complete rationale for any opinion expressed based on the clinician's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

If the May 2015 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  Once the above actions have been completed, the AOJ must re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and they should be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




